DETAILED ACTION
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim Rejections - 35 USC § 102 
Claims 4 and 6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by KIM et al (US 2017/0369326).
	Kim teaches a method of making hydrophobic silica by adding inorganic mineral acid to a dispersion comprising silica particles (Kim, para. 0015, 0036 and 0039) and treating the dispersion with a hexamethyldisilazane (Kim, Example 1).  The inorganic acid includes hydrochloric acid, nitric acid, and sulfuric acid (Kim, para. 0039) which is defined as mineral acid in the instant specification at paragraph 0038.  In particular, Example 1 in Kim (para. 0069) teaches adding nitric acid which is the same mineral acid exemplified in Example 5 of the instant specification.  

Claim Rejections - 35 USC § 103
Claims 1-2, 4-7 and 9-11 are rejected under 35 U.S.C. 103 as being unpatentable over SHIBATA (US 2011/0223534) in view of KIM.
	Claim 1: Shibata teaches a hydrophobic silica powder having a hydrophobicity of 58% (Shibata, Table 1, Example 8).  However, Shibata does not teach the use of a mineral acid in the silica powder.  Kim teaches a method of making hydrophobic silica by adding inorganic mineral acid to a dispersion comprising silica particles (Kim, para. 0015, 0036 and 0039) and treating the dispersion with a hexamethyldisilazane (Kim, Example 1).  The inorganic acid includes hydrochloric acid, nitric acid, and sulfuric acid (Kim, para. 0039) which is defined as mineral acid in the instant specification at paragraph 0038.  In particular, Example 1 in Kim (para. 0069) teaches adding nitric acid which is the same mineral acid exemplified in Example 5 of the instant specification.  The use of the acid promotes the reaction of the hydrophobilizing agent (organosilazane) on the silica (Kim, para. 0045-0049).  Therefore, the POSITA would be motivated to incorporate inorganic acid as taught by Kim into the hydrophobilizing process of Shibata.  With regards to the X amount being at least 0.1 mass%, because the inorganic acid is added in a high concentration, i.e. 7 g to 13 g of the solution containing silica particles (Kim, Example 1), which is about more than 50% based on the solid of the solution, the X amount of the acid ion is necessarily larger than 0.1 mass%.  Kim does not measure X and Y amount; however, the Y/X ratio is necessarily less than 0.15 because inorganic acid ions extracted in water is less than that in an organic solvent.   
 	Claim 2: The hydrophobic silica powder of Shibata is expected to have a peak of 9Si solid in the NMR spectrum because the silica powder is made by the same process using the same hydrophobilizing agent as the process of the claimed invention (comparing the Examples in Shibata to Examples 1-4 in the instant specification). 
	Claim 4:  Kim teaches a method of making hydrophobic silica by adding inorganic mineral acid to a dispersion comprising silica particles (Kim, para. 0015, 0036 and 0039) and treating the dispersion with a hexamethyldisilazane (Kim, Example 1).  The inorganic acid includes hydrochloric acid, nitric acid, and sulfuric acid (Kim, para. 0039) which is defined as mineral acid in the instant specification at paragraph 0038.  In particular, Example 1 in Kim (para. 0069) teaches adding nitric acid which is the same mineral acid exemplified in Example 5 of the instant specification.  
	Claim 5: The silica powder comprise silica particles having an average particle size of 10-300 nm (Shibata, para. 0037), in particular, 100 nm (Shibata, Table 1, Example 8) which is well within the claimed range of 5 to 200 nm
	Claims 6 and 9: Both Shibata and Kim teach treating the dispersion with a hexamethyldisilazane (Shibata, Example 8; Kim, Example 1).   
	Claims 7, 10 and 11: Shibata teaches a toner resin particle comprising the hydrophobic silica powder of claim 1 above (para. 0094-0097).

Claims 3 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over SHIBATA and KIM as applied to claims 1-2, 4-7 and 9-11  above, and further in view of JP 05-100471 (“JP’471”).
	Shibata teaches hydrophobic silica powder having a hydrophobicity of 58% (Shibata, Table 1, Example 8). However, the hydrophobicity level of Shibata hydrophobic silica is limited to below 60%. JP’471 shows that hydrophobic silica having super high hydrophobicity can be achieved by utilizing specific ammonium salts of Chemical Formulas (1), (Il) and (III). JP’471, para. 0013-0019). In light of JP’471 teaching, the POSITA would be motivated to utilize the specific ammonium salts in place of the ammonium compound taught by Shibata in order to achieve silica powder of high hydrophobicity. JP’471 reports the hydrophobic silica powder having a hydrophobicity of 84% (See JP’471, Example 1).

Response to Arguments
Applicant’s arguments with respect to the feature of mineral acid in the claims  have been considered but are moot because the new ground of rejection based on the newly found reference (KIM) which teaches mineral acid in hydrophobic silica powder.   

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOA (Holly) LE whose telephone number is (571)272-1511. The examiner can normally be reached Monday to Friday, 10:00 am to 7:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alicia Chevalier can be reached on 571-272-1490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HOA (Holly) LE/Primary Examiner, Art Unit 1788                                                                                                                                                                                                        



November 30, 2022